EXHIBIT B
 2
                                                              FILED
 3                                                            AUG 19 2021
     CN: 2120231132
                                                        TIMOTHY W. FITZGERALD
 4   SN: 3                                              SPOKANE COUNTY
                                                                        CLERK
     PC: 3
 5

 6
              IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
 7                     IN AND FOR THE COUNTY OF SPOKANE

 8   RICHARD MAYER, a single person,          Case No. 21202311-32

 9   Plaintiff,                               SUMMONS (20 days)
     vs.
10
     STATE      OF        WASHINGTON,
11   WASHINGTON                    STATE
     DEPARTMENT OF CORRECTIONS,
12   AIRWAY HEIGHTS CORRCTIONS
     CENTER,    CITY      OF    AIRWAY
13   HEIGHTS, ALBERT TRIPP City
     Manager of CITY OF AIRWAY
     HEIGHTS, CORRECTION OFFICER
14   JARED                   BEERBAHN,
     SUPERINTENDENT JAMES R. KEY,
15   SANDRA A. (THOMPSON) CONNER
     Advanced Registered Nurse Practitioner
16   of       AIRWAY            HEIGTHS
     CORRECTIONS CENTER, DEBORAH
17   TONHOFER          MD,       STEVEN
     HAMMOND Chief Medical Officer for
     WASHINGTON STATE DEPARMENT
18   OF CORRECTIONS, RUSTY SMITH
     Head of Medical for AIRWAY
19   HEIGHTS CORRECTIONS CENTER,
     JOHN/JANE DOE 1 Employee of CITY
20   OF    AIRWAY       HEIGHTS,        and
     JOHN/JANE DOES 2-10,
21                       Defendants.

22
     SUMMONS                                    1             PHELPS & ASSOCIATES, P.S.
                                                                   2903 N. Stout Road
                                                                   Spokane, WA 99206
                                          OR/c3/NA L               Tel: (509) 892-0467
                                                                   Fax: (509) 921-0802
                                                                 phelps@phelpslawl.com
 1
                    TO:             JOHN/JANE DOE 1, Employee of City of Airway
 2                  Heights

 3           A lawsuit has been started against you in the above-entitled Court by, Plaintiff Richard
     Mayer. Plaintiff's claim is stated in the written complaint, a copy of which is served upon you
 4
     with this Summons.
 5
             In order to defend against this lawsuit, you must respond to the complaint by stating
 6   your defense in writing, and serve a copy upon the person signing this summons within twenty
     (20) days after the service of this Summons, excluding the day of service, or within sixty (60)
 7
     days if this Summons was served outside the State of Washington, or within forty (40) days if
 8
     this Summons is served through the Insurance Commissioner's Office, or a Default Judgment
 9   may be entered against you without notice. A Default Judgment is one where Plaintiff is
     entitled to what the complaint asks for because you have not responded. If you serve a notice
10
     of appearance on the undersigned attorney, you are entitled to notice before a default judgment
11
     may he entered.

12          You may demand that the Plaintiff file this lawsuit with the Court. If you do so, the
     demand must be made in writing and must be served upon the Plaintiffs. Within fourteen (14)
13
     days after you serve demand, the Plaintiffs must file this lawsuit with the Court, or the service
14   on you of this Summons and Complaint will be void.

15          If you wish to seek the advice of an attorney in this matter, you should do so promptly
     so that your written response, if any, may be served on time.
16
            This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the
17   State of Washington.

18

19

20

21

22
       SUMMONS                                            2               PHELPS & ASSOCIATES, P.S.
                                                                               2903 N. Stout Road
                                                                               Spokane, WA 99206
                                                                               Tel: (509) 892-0467
                                                                               Fax: (509) 921-0802
                                                                             ohelps@phelpslawl.com
 1

         DATED at Spokane, Washington this i_   day of August, 2021.
 2

 3                                 PHELPS AND ASSOCIATES, P.S.
                                   Attorneys for Plaintiff
 4

 5
                                   DOUGLA D. PHELPS, WSBA #22620
 6                                 2903 N. Stout Road
                                   Spokane, WA 99206
 7                                 (509) 892-0467
                                   phelps@phelpslaw1. corn
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     SUMMONS                                    3            PHELPS & ASSOCIATES, P.S.
                                                                  2903 N. Stout Road
                                                                  Spokane, WA 99206
                                                                  Tel: (509) 892-0467
                                                                  Fax: (509) 921-0802
                                                                phelps@phelpslaw1. com
1

2
                                                   FILED
3                      -   .__.
     CN:2120231132
                                                  AUG T 92021
4    SN: 4
     PC: 3                                    TIMOTHY W. FITZGERALD
5                                             SPOKANE COUNTY CLERK

6
             IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
7                     IN AND FOR THE COUNTY OF SPOKANE

8    RICHARD MAYER, a single person,             Case No, 21202311-32

     Plaintiff,                                  SUMMONS (20 days)
9
     vs.
10
     STATE      OF        WASHINGTON,
11   WASHINGTON                   STATE
     DEPARTMENT OF CORRECTIONS,
12   AIRWAY HEIGHTS CORRCTIONS
     CENTER,    CITY      OF    AIRWAY
13   HEIGHTS, ALBERT TRIPP City
     Manager of CITY OF AIRWAY
     HEIGHTS, CORRECTION OFFICER
14   JARED                   BEERBAHN,
     SUPERINTENDENT JAMES R. KEY,
15   SANDRA A. (THOMPSON) CONNER
     Advanced Registered Nurse Practitioner
16   of       AIRWAY            HEIGTHS
     CORRECTIONS CENTER, DEBORAH
17   TONHOFER          MD,       STEVEN
     HAMMOND Chief Medical Officer for
     WASHINGTON STATE DEPARMENT
18   OF CORRECTIONS, RUSTY SMITH
     Head of Medical for AIRWAY
19   HEIGHTS CORRECTIONS CENTER,
     JOHN/JANE DOE 1 Employee of CITY
20   OF    AIRWAY        HEIGHTS,       and
     JOHN/JANE DOES 2-10,
21                       Defendants.

22
      SUMMONS                                       1            PHELPS & ASSOCIATES, P.S.
                                                                      2903 N. Stout Road
                                                                      Spokane, WA 99206
                                  ORIGINAL                            Tel: (509) 892-0467
                                                                      Fax: (509) 921-0802
                                                                    phelps@phelpslaw 1.com
1
                    TO:            CITY OF AIRWAY HEIGHTS
2
            A lawsuit has been started against you in the above-entitled Court by, Plaintiff Richard
3
     Mayer. Plaintiffs claim is stated in the written complaint, a copy of which is served upon you
4    with this Summons.
            In order to defend against this lawsuit, you must respond to the complaint by stating
5
     your defense in writing, and serve a copy upon the person signing this summons within twenty
6
     (20) days after the service of this Summons, excluding the day of service, or within sixty (60)
7    days if this Summons was served outside the State of Washington, or within forty (40) days if
     this Summons is served through the Insurance Commissioner's Office, or a Default Judgment
 8
     may be entered against you without notice. A Default Judgment is one where Plaintiff is
9    entitled to what the complaint asks for because you have not responded. If you serve a notice
10   of appearance on the undersigned attorney, you are entitled to notice before a default judgment
     may be entered.
11
            You may demand that the Plaintiff file this lawsuit with the Court. If you do so, the
12   demand must be made in writing and must be served upon the Plaintiffs. Within fourteen (14)

13   days after you serve demand, the Plaintiffs must file this lawsuit with the Court, or the service
     on you of this Summons and Complaint will be void.
14
            If you wish to seek the advice of an attorney in this matter, you should do so promptly
15   so that your written response, if any, may be served on time.

16          This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the
     State of Washington.
17

18

19

20

21

22
       SUMMONS                                            2               PHELPS & ASSOCIATES, P.S.
                                                                               2903 N. Stout Road
                                                                               Spokane, WA 99206
                                                                               Tel: (509) 892-0467
                                                                               Fax: (509) 921-0802
                                                                             phelps@phelpslaw l ,com
1

2
        DATED at Spokane, Washington this   -"— day of August, 2021,

3                                 PHELPS AND ASSOCIATES, P.S.
                                  Attorneys for Plaintiff
4

5
                                  DOUGLA D. PHELPS, WSBA #22620
6                                 2903 N. Stout Road
                                  Spokane, WA 99206
 7                                (509) 892-0467
                                  phelps(aiphelpslaw l .com
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22
     SUMMONS                                    3             PHELPS & ASSOCIATES, P.S.
                                                                   2903 N. Stout Road
                                                                   Spokane, WA 99206
                                                                   Tel: (509) 892-0467
                                                                   Fax: (509) 921-0802
                                                                 phelps@phelpslawl.com
